DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/23/2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a longitudinal section”, it is unclear if the longitudinal section is the same as the longitudinal section as recited in claim 1, or if it is an additional longitudinal section. For the purpose of examination, the limitation is interpreted as a different longitudinal section from that recited in claim 1.
Claim 7 further recites “a longitudinal section of the dental implant the curvature has a shape of a circular sector”, it is unclear what is defined as the curvature, is it the convex curvature of the interface as recited in claim 1 or if it is a recitation of the curvature of the longitudinal section. For the purpose of examination in view of the specification the limitation is interpreted as the curvature of a longitudinal section. 
Claim 8 is rejected based on claim dependency on claim 7. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Richard (US 2020/0330192).
Regarding claim 1, Richard discloses a dental implant (1) for a dental prosthesis (par 32-38 discloses the implant being used to support a dental prosthetic and seen in figures 4-8), comprising: 
 an external thread (7) arranged on an outside of the dental implant for fastening the dental implant to a jawbone (par 87-89 disclose the external thread 7 which is used for inserting into the bone 23 as seen in figure 8); 
an opening (inner connection recess 4) extending along a longitudinal axis of the dental implant 9see figure 1), wherein an internal thread (internally threaded proximal portion 18) for fastening a superstructure to the dental implant is arranged in the opening (figures 4-8 as discussed in par 89 as the internal thread proximal; portion attaches to the dental prosthetic component 11); and 
an interface (distal implant portion 3) arranged at a front end of the dental implant (see figure 2 and par 60 discloses the distal portion of the furthest end away from proximal end 1a) for fastening the superstructure to the dental implant (see figures 5, 7, and 8); 
wherein the interface (3) comprises a convex, rounded curvature (top 3b, as seen in figures 1 and 2 which show the curve being rounded) extending around the longitudinal axis over an angular range of at least 90 (see figure 3, where the base 3a of the implant portion 3 shows the part circling the entire implant and as such greater than 90 degrees), and 

    PNG
    media_image1.png
    457
    501
    media_image1.png
    Greyscale

Annotated Figure 3
a support surface (surface adjacent to the fillet 26, as seen in annotated figure 3) arranged radially outwardly relative to the convex curvature (see annotated figure 3), wherein the support surface has at least one annular portion that is oriented transversely to the longitudinal axis (see figures 1 and 3), and wherein, 

    PNG
    media_image2.png
    497
    690
    media_image2.png
    Greyscale

Annotated figure 2
in a longitudinal section along the longitudinal axis of the dental implant, a tangent to a radially outer edge of the convex curvature that faces the annular portion of the support surface is oriented parallel or at an angle greater than 60 to the annular portion of the support surface (see annotated figure 2, where the tangent to the  longitudinal section pointed out above is  parallel to the support surface which is pointed out as D2).
Regarding claim 2, Richard discloses the interface (3) is not rotationally symmetrical with respect to the longitudinal axis (via the portion 8 as disclosed in par 73 as triangular and seen in figure 3).
Regarding claim 3, Richard discloses the interface (3) is mirror-symmetrical to a longitudinal sectional plane in which the longitudinal axis lies (see figure 3).

    PNG
    media_image3.png
    367
    472
    media_image3.png
    Greyscale

Annotated figure 1
Regarding claim 4, Richard discloses the annular portion has all around the longitudinal axis a constant angle greater than 60 to the longitudinal axis (see annotated figure 1).
Regarding claim 5, Richard discloses the annular portion is oriented orthogonally to the longitudinal axis (see annotated figure 1).
Regarding claim 6, Richard discloses at least a part of the radially outer edge of the curvature and at least a part of a radially inner edge of the curvature each lie on a circular line (see figure 3).
Regarding claim 7, Richard discloses in a longitudinal section of the dental implant with the curvature having a shape of a circular sector (see annotated figure 2, where the longitudinal section has a curvature which has the shape of a circular sector which is rounded near 26).
Regarding claim 8, Richard discloses a central angle of the circular sector is 90 degree (see figure 2).
Regarding claim 9, Richard discloses the curvature (3b) forms a transition between the annular portion of the support surface (adjacent to the fillet 26) and the opening (4) and is directly adjacent to the opening (see figure 2).
Regarding claim 10, Richard discloses the angular range of the curvatures is at least 270 degrees (see figure 3, where the curvature goes around the entire outer surface for 360 degrees).
Regarding claim 11, Richard discloses at the front end the curvature (1b) projects upwards in relation to the support surface (see annotated figure 1).
Regarding claim 13, Richard discloses at least a part of the convex curvature (3b) is arranged in the opening (4, see figure 1).
Regarding claim 14, Richard discloses the curvature (3b) merges tangentially into the annular portion of the support surface (see annotated figure 1).
Regarding claim 15, Richard discloses the angular range of the curvature is 360° (see figure 3, where the curvature goes around the entire outer surface for 360 degrees).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Richard as applied to claim 1 above, and further in view of Jorneus et al (US 2014/0011160).
Regarding claim 12, Richard discloses the claimed invention as set forth above in claim 1, but fails to disclose the curvature comprises a notch on one segment, wherein said notch forms an anti-rotation device.
Jorneus teaches top surface (18) which has a notch on one segment (22a-c), which forms an anti- rotation device (par 43) for the purpose of improving the indexing of the implant when placing a restoration (par 43).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Richard to have the curvature comprises a notch on one segment, wherein said notch forms an anti-rotation device as disclosed by Jorneus for the purpose of improving the indexing of the implant when placing a restoration. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached the references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772